[Cite as State v. Svoboda, 2021-Ohio-4197.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                :   APPEAL NOS. C-190752
                                                             C-190753
        Plaintiff-Appellee,                   :   TRIAL NOS. B-1800423
                                                              B-1804429
        vs.                                   :

SCOTT SVOBODA,                                :
                                                    O P I N I O N.
        Defendant-Appellant.                  :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: December 1, 2021




David P. Fornshell, Warren County Prosecuting Attorney, and Kiersten A. Brandt,
Assistant Prosecuting Attorney, Special Prosecutor, for Plaintiff-Appellee,

Bryan R. Perkins, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}   In January 2018, defendant-appellant Scott Svoboda was indicted in

the case numbered B-1800423 (“B423”) for three counts of rape, two counts of

sexual battery, and two counts of gross sexual imposition. In August 2018, he was

indicted in the case numbered B-1804429 (“B429”) for two counts of rape and two

counts of gross sexual imposition. All charges relate to the sexual abuse of his minor

stepdaughter, A.S., over a ten-year period. After a jury trial, Svoboda was convicted

of all counts. He has appealed, raising 15 assignments of error for our review. We

overrule all assignments of error and affirm the judgments of the trial court.

                               Factual Background


        {¶2}   Debra Svoboda is A.S.’s mother. A.S. is Debra’s child from a previous

relationship. J.S. is Svoboda’s child from a previous relationship. After Debra and

Svoboda married, they had I.S. and L.S. together.

        {¶3}   A.S. testified that Svoboda started sexually abusing her when she was

six years old and the family was living on Glenhurst Place, in Hamilton County, Ohio.

She testified that the abuse was “constant,” and he touched the outside and inside of

her vagina at least 60 times at that house. She testified that one time she tried to

fight back and he hit her and knocked the wind out of her, so she learned not to fight

back.

        {¶4}   The family moved to Cardiff Avenue when A.S. was nine years old.

A.S. claimed the sexual abuse escalated at that location. She testified that Svoboda

started to put his mouth and his tongue on the outside and inside of her vagina. The

abuse was routine and would happen in her room and on the couch. A.S. estimated


                                              2
                      OHIO FIRST DISTRICT COURT OF APPEALS



that Svoboda performed cunnilingus on her at least 80 times while the family lived

on Cardiff Avenue.

       {¶5}   The family moved to Forest Road when A.S. was ten years old. A.S.

testified that the abuse continued to escalate. Svoboda would remove his pants, but

keep his boxers on, and would “cuddle” with her, try to put his penis between her

legs, and would make her rub his penis until he ejaculated. She testified that the

cunnilingus abuse continued as well.

       {¶6}   When A.S. was 12 years old, the family moved to a house on Forest

Lake Drive. A.S. testified that the abuse escalated to anal rape at this address. She

recalled an event where she was in her room watching a Star Wars movie that

Svoboda had recently purchased for her, and, while she lay on her stomach, Svoboda

put his penis into her anus.

       {¶7}   A.S. testified that when she was 12 years old, her stepbrother J.S. told

Svoboda that she had been “flashing” boys. A.S. denied it, but Svoboda became

angry with her and called her a “slut.” A.S. testified that the hypocrisy of that

statement made her so angry she told her mother about the abuse. Debra did not get

angry like A.S. thought she would. A.S. testified that Svoboda grabbed her by the

shoulders and told her, like he had in the past, that if she ever told anyone about the

abuse again he would ruin her life, her siblings’ lives, and her mother’s life. A.S. then

told Debra that she had lied about the abuse.

       {¶8}   A.S. testified that shortly after her recantation, Debra walked in on

Svoboda abusing her. A.S. was trying on a bathing suit in her room when Svoboda

came in and began to perform cunnilingus on her. A.S. testified that after Debra

walked in, she “bolted” out of the room. Svoboda chased after her. She testified that




                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



Debra came back into her room and yelled at her for wearing a bathing suit in the

house.

         {¶9}   The family moved to Wanninger Lane when A.S. was 16 years old. A.S.

testified that at this location Svoboda digitally penetrated her, performed

cunnilingus on her, and touched her breasts on multiple occasions. She identified

three separate places in the home where he would perform cunnilingus on her—in

her room, in Svoboda and Debra’s room, and on the couch in the living room.

         {¶10} On January 14, 2018, A.S. was texting Svoboda while she was at work.

The text conversation concerned A.S. being prevented from going on a ski trip due to

poor grades. Svoboda had told her that she could go, but then texted her to tell her

that Debra had decided she was still grounded and could not go. Svoboda offered to

talk to Debra about getting the punishment lifted. A.S. testified that Svoboda had

done this kind of thing before—manipulate Debra to get A.S. in trouble and then

offer to help A.S. get out of trouble if she had sex with him. A.S. testified that she

became angry with Svoboda’s abuse and the control he had over her life.

         {¶11} In response to Svoboda’s offer to help get her out of trouble, A.S.

texted, “or yes, ‘talking.’ As you’re trying to get into my pants, I think you should try

again with mom.” A.S. testified that she put “talking” in quotes because “talking”

was code for Svoboda having sex with her. The text conversation continued:

     Svoboda: Whoa [A.S.]!

     A.S.: Yep.

     Svoboda: That’s taking it too far. I wasn’t even going there, dude.

     A.S.: You should talk to mom again.




                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



      Svoboda: I don’t understand why I am getting crapped on. All I’m trying

      to do is give you what you want, and you’re talking about wrecking homes

      and shit...

      A.S.: No. You wrecked a home. All of my anger stems from you and your

      stupid decisions. And I think because of that you should be willing to

      help.

      Svoboda: I’ve been offering to help the whole time you’ve been grounded

      and never brought up talking about anything. I’ve tried and tried, and you

      said no a dozen times. Didn’t mean to upset you at work or make you

      mad. I even offered to let you do stuff even when I told J-man no. How is

      that not trying to help you?

      A.S.: I’m still grounded. Don’t sorry kiddo me. And don’t try to act like

      the good guy. Talk to mom again.

      Svoboda: I will but don’t expect things to change. She is pretty set on

      proving a point about your grades. I can say sorry because I didn’t ground

      you guys, nor did I make the decision that you can’t go. But I’m the bad

      guy.

      A.S.: You molested me. Yes, you’re the bad guys [sic].

       {¶12} After that message, A.S. disclosed the abuse to her manager at work.

A.S.’s boyfriend A.W. came to her work and she told him about the abuse. A.W. took

A.S. to see her aunt and uncle, Chris and Sarah Nesbitt, and A.S. told them about the

abuse. They then took A.S. to the police station. She was interviewed by detectives

and they took pictures of her text conversation with Svoboda, which were admitted

as state’s exhibits six A-E.




                                              5
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} During the time she was at the police station, Svoboda sent a series of

messages to which A.S. did not respond because she had turned her phone off.

Detectives asked A.S. to continue her text conversation with Svoboda in an effort to

obtain incriminating evidence. After she turned her phone back on, the following

messages came through:

     Svoboda: I will talk to her and see what I can do. Stop talking about all

     this and getting upset

     Svoboda: You also promised you’d never say anything and look at it now

     Svoboda: You’re right. I shouldn’t have offered to help. I take it back and

     I’m sorry.

     Svoboda: Who got you in driving school? Who takes you driving?

     Svoboda: Since I’m the bad guy I will stop all of it

     Svoboda: Please let me know when you will be off. I still would like to

     have you do some night driving, if that’s okay with you...

     Svoboda: Hey, I think you can go Friday. I wish you would’ve let us know

     you were going with Sarah

     Svoboda: I did exactly what you told me to [A.S.]. I hope this isn’t going

     to be trouble, babe

     A.S. responded: Do you really think night driving is going to make up for

     the last ten years?

     Svoboda: That’s not the implication I was making

     Svoboda: I’m doing exactly what you told me to. I really didn’t mean to

     upset you over this and I’m really sorry I did

     A.S.: Are you even sorry for taking advantage of me for years?




                                               6
                  OHIO FIRST DISTRICT COURT OF APPEALS



Svoboda: You don’t know how sorry I am

Svoboda: That’s why I wasn’t even bringing that up today… seriously, I

wasn’t... you flipped on me and brought it al [sic] up. I asked if you

wanted help, I never said if you want to talk about it... I wasn’t trying to

hurt you [A.S.]

A.S.: I flipped because you took advantage of me. How could you do that

to me

Svoboda: I wasn’t even going there [A.S.]. I never meant to hurt you and I

don’t want to keep upsetting you. You should enjoy your time with Sarah.

I’m sorry I upset you and hurt you. I promise that I am

A.S.: I cry myself to sleep at night.

Svoboda: [A.S.] please understand that I don’t want you upset. I’m so

sorry for hurting you or upsetting you in any way

Svoboda: I told you a while ago never again on any of that and I thought

you understood. I didn’t mean to bring any of this up today and it’s

certainly not what I was asking of you. I just wanted an idea as to how to

get you what you wanted to do on Friday night. I didn’t mean for you to

get upset and all this to come up

A.S.: I told you to stop touching me years ago but you didn’t, when will it

stop

Svoboda: It is stopped. I promise. Please [A.S.], calm down and don’t be

upset. I want you to enjoy your time with Sarah and not be thinking about

all this

Svoboda: You knew that. I didn’t even bring it up.




                                         7
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶14} According to state’s exhibit five, the report which extracted the text

messages from A.S.’s cell phone, Svoboda sent two additional messages.

     Svoboda: I don’t even know why we are still talking about it or why you’re

     saying all this. I’m sorry if I upset you especially today when you were at

     work. I really don’t want you upset or hurting. Please [A.S.]…

     Svoboda: Hey, sorry to bug you. I wanted you to know that I do try to

     make up for anything I did wrong. We live in Anderson because you

     wanted to stay here. Nobody else really cared but I knew you did so I keep

     ya here. Every time I walk past your room I ask if you need anything or if

     you’re okay. I fill your bottle, make ya food. I take you driving and do my

     best to make sure all that’s handled for you. Oh [sic] really don’t NEED

     for anything in life. I always try to make sure you’re covered on anything

     and everything no matter what. I will always go above and beyond for

     you. Even after you move out I said I’d help you with getting settled for

     college and life. I said things would stop and I meant it. But understand I

     do love you and the other kids and your mom very much and if I have to

     spend forever trying to make up for it then that’s what I’ll do … sorry

     again [A.S.] if you’re still upset

       {¶15} I.S., A.S.’s brother, was permitted to testify outside the courtroom via

live video. He was 11 years old at the time of trial. He recounted an incident he

witnessed between Svoboda and A.S. while the family lived on Wanninger Lane. He

had just gotten home from school and peeked into A.S.’s room to tell her that he was

home. He testified that he saw Svoboda and A.S. on the bed and Svoboda was

touching her “boobs.”




                                             8
                     OHIO FIRST DISTRICT COURT OF APPEALS



        {¶16} Debra partially corroborated A.S.’s story regarding the bathing suit

incident. She testified that shortly after A.S.’s initial allegation and subsequent

recantation she walked into A.S.’s room and saw Svoboda on his knees in front of

A.S. When he saw her he “jumped up” and followed her out of the room “rambling

about something.” Debra denied seeing any sexual contact. She testified that at the

time she thought they were just talking, but later realized that she had walked in on

Svoboda sexually abusing A.S.

        {¶17} N.B. testified that she is a family friend and A.S. used to babysit her.

N.B. described an incident that occurred when she was approximately ten or 11 years

old and her family and the Svoboda family went to a local park to play. A.S. and

Svoboda were not with them. After a while at the park, the group returned to the

Svoboda home and continued to play outside. N.B. went inside to get a drink of

water. She testified that while she was inside, Svoboda came up behind her, grabbed

her by the arm, and pulled her into the hallway. She testified that he looked scared

and his face was white. He asked her if she had heard anything. She testified that he

said something about A.S. and then told her that if she told anybody he was going to

kill her.

        {¶18}   K.B. is N.B.’s mother and a friend of Svoboda and Debra.          She

testified that a few days after A.S. told police about the abuse, she had a phone

conversation with Svoboda. Svoboda told her that he had deleted “a bunch of stuff”

from his phone.

        {¶19} Detective Andrew Stoll testified that he called Svoboda and asked him

to come to the police station for an interview. When Svoboda arrived 40 minutes

later, Stoll asked him for his cell phone. Svoboda claimed that he had lost his cell




                                              9
                       OHIO FIRST DISTRICT COURT OF APPEALS



phone on the way to the police station. Stoll testified that when he confronted

Svoboda with the text messages between him and A.S. from January 14, 2018,

Svoboda admitted that he had sent the messages.

       {¶20} Andrea Powers testified as an expert witness in forensic interviewing.

She interviewed A.S. in January 2018 at the Mayerson Center for Safe and Healthy

Children (“Mayerson Center”) at Cincinnati Children’s Hospital. She testified that a

“grooming process” often occurs when the abuser is a family member or a person of

authority. The abuser will “test the victim to see how they’ll respond, and then that

kind of gears them towards continuing different types of abuse.” She testified that

this process was labeled the “Accommodation Syndrome” by Dr. Roland C. Summit

(a.k.a child sexual abuse accommodation syndrome “CSAAS”).

       {¶21} Powers identified several components of CSAAS. One is “secrecy,”

where the abuser tells the victim that it is their secret, and if the victim tells anyone

then they will get in trouble. Powers testified that this may include a threat to the

victim, e.g., “If you tell, I’ll go to jail, you’ll get in trouble, no one will believe you.”

Next, there is “helplessness,” which occurs when the victim tries to protect herself

and it doesn’t work, leaving the victim to feel as though there is nothing in her power

that she can do. The third component is “entrapment.” The victim focuses on

surviving the abuse because she feels like she has no power or control. The fourth

component is “delayed disclosure.” Powers testified that “delayed disclosure” of

sexual abuse is “actually very common.” “There is [sic] a number of reasons why kids

may not disclose. One can be that they are threatened not to, one can be to keep it a

secret, it’s not always threatening. Some kids feel that they’re powerless and will

doubt if someone will believe them.” Powers testified that if a victim is close to the




                                                 10
                          OHIO FIRST DISTRICT COURT OF APPEALS



abuser, the disclosure can be “very much delayed. It can be weeks, months, even

years.” Finally, there is “recantation.” Powers testified that victims will falsely recant

for a number of reasons, including if the nonoffending caregiver does not believe the

victim, or out of fear of what may happen to the victim or her family.

          {¶22} The defense strategy was to demonstrate that A.S. and Svoboda had a

normal, loving relationship and that A.S. was manipulative and had lied in the past

about being abused in order to get her way.

          {¶23} Svoboda testified and denied that any abuse occurred.             J.S. and

Svoboda’s mother and sister testified that A.S. and Svoboda had a loving

relationship. They testified that A.S. sought out Svoboda’s affection, asking him for

massages and to carry her on his back, even during her high school years. They also

identified certain behaviors by A.S. they found troubling, like her ability and

willingness to cry on command and, according to Svoboda’s mother, at times being

“all over” Svoboda.

          {¶24} The defense called an expert witness in developmental psychology to

rebut Powers’s testimony.            Dr. Kamala London Newton1 raised concerns with

Powers’s reliance on CSAAS. She testified that the “big problem” was that CSAAS

was based solely on Dr. Summit’s treatment of adult patients and was not based on

any “systemic evidence.” She testified that she disagreed with CSAAS’s premise that

there is a syndrome-like cluster of symptoms that characterize children who have

been abused. She also disagreed with the beliefs that sexually-abused children often

deny the abuse when confronted about it and falsely recant allegations of abuse. Dr.




1   During her testimony she stated that “Dr. London” is her professional name.


                                                     11
                     OHIO FIRST DISTRICT COURT OF APPEALS



London admitted, however, that it is common for children to delay disclosure of

sexual abuse.

                        Thirteenth Assignment of Error

       {¶25} For ease of discussion, we discuss the assignments of error out of

order. In his thirteenth assignment of error, Svoboda challenges the sufficiency of the

evidence that led to his convictions.

       {¶26} The test for determining the sufficiency of the evidence is whether

“after viewing the probative evidence and inferences reasonably drawn therefrom in

the light most favorable to the prosecution, any rational trier of fact could have found

all the essential elements of the offense beyond a reasonable doubt.” State v. Scott,

1st Dist. Hamilton Nos. C-200385 and C-200403, 2021-Ohio-3427, ¶ 23, quoting

State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). It is a

question of law for the court to determine, the court is not to weigh the evidence.

Scott at ¶ 23. “When evidence is susceptible to more than one construction, a

reviewing court must give it the interpretation that is consistent with the judgment.”

Id., quoting In re J.C., 1st Dist. Hamilton No. C-180493, 2019-Ohio-4027, ¶ 20.

                                        B-1800423

       {¶27} The B423 indictment charged Svoboda with seven offenses that were

alleged to have occurred between January 2010 and December 2017. To prove that

Svoboda committed rape in counts one and two, the state was required to prove that

Svoboda engaged in sexual conduct with A.S., who was under 13 years of age,

whether or not Svoboda knew her age. See R.C. 2907.02(A)(1)(b). To prove rape in

count three, the state had to prove that Svoboda, by force or threat of force,

compelled A.S. to engage in sexual conduct. See R.C. 2907.02(A)(2).




                                              12
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶28} To prove sexual battery in counts four and five, the state was required

to prove that Svoboda engaged in sexual conduct with A.S., and Svoboda was the

natural parent, or adoptive parent, or stepparent, or guardian, or custodian, or

person in loco parentis of A.S. See R.C. 2907.03(A)(5).

       {¶29} Count six required the state to prove that Svoboda purposely

compelled A.S., by force or threat of force, to engage in sexual contact. See R.C.

2907.05(A)(1). Count seven required the state to prove that Svoboda had sexual

contact with A.S. and A.S. was under 13 years of age, whether or not Svoboda knew

her age. See R.C. 2907.05(A)(4).

       {¶30} Svoboda does not dispute his status as A.S.’s stepfather or her age at

the time of the offenses. He does not make any specific arguments regarding counts

one, two, four, and seven. After a review of the record, the evidence on those counts

was sufficient.

       {¶31} Svoboda argues that for counts three, five, and six, A.S. never testified

to specific, distinguishable instances of abuse. The trial court merged count five with

count three. Therefore, Svoboda was never convicted of count five, and we confine

our analysis to count three. See State v. Carmen, 1st Dist. Hamilton No. C-120692,

2013-Ohio-3325, ¶ 9. A.S. testified that Svoboda performed cunnilingus on her and

touched her breasts multiple times and in at least three different locations around

the time frames alleged in counts three and six, providing sufficient evidence on

those counts.

                                     B-1804429

       {¶32} The B429 indictment charged Svoboda with four offenses that were

alleged to have occurred between August 2007 and August 2008. All four counts




                                             13
                     OHIO FIRST DISTRICT COURT OF APPEALS



relate to abuse that occurred when A.S. was six years old and the family lived on

Glenhurst Place.

       {¶33} In counts one and two, the state alleged that Svoboda, by force or

threat of force, compelled A.S. to engage in digital penetration.            See R.C.

2907.02(A)(2). In counts three and four, the state alleged that Svoboda engaged in

sexual contact with A.S. and A.S. was less than 13 years of age, whether or not

Svoboda knew her age. See R.C. 2907.05(A)(4).

       {¶34} Svoboda contends that the state failed to prove that he penetrated A.S.

as charged in counts one and two. See R.C. 2907.01(A) (in order to prove that

Svoboda engaged in “sexual conduct,” the state was required to prove “[p]enetration,

however slight”).

       {¶35} A.S. testified that Svoboda put his fingers “towards the upper part on

the vagina on the inside of, like, the skin there.” Thus, A.S.’s testimony provided

sufficient evidence of penetration. See State v. Strong, 1st Dist. Hamilton Nos. C-

100484 and C-100486, 2011-Ohio-4947, ¶ 54 (“[P]enetration of the labia was

sufficient to prove penetration of the vagina for purposes of satisfying the element of

sexual conduct as defined in R.C. 2907.01(A) * * * the labia is the anterior of the

female genital organ.”).

       {¶36} Although not specifically raised by Svoboda, there is another

sufficiency issue we must resolve. Counts one and two alleged digital penetration

during the same time period. Counts three and four alleged sexual contact during

the same time period. There must be sufficient evidence that two distinct instances of

digital penetration occurred and two distinct instances of sexual contact occurred.




                                             14
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶37} A.S. testified that it “started with him touching my vagina outside of

my underwear. And then sometimes he would go inside my underwear to touch my

vagina. And that is usually what happened there.”

       {¶38} A.S. described how he touched her “towards the upper part on the

vagina on the inside of, like, the skin there.” When asked if he would say anything,

A.S. answered, “Not all the time, no, he wouldn’t all the time. It depended on my

reaction to it. At the beginning it was squirming and, you know, there is only so

much a six year old can do, and his fingers really hurt, because they were so rough

and it hurt.” She also testified that sometimes her pants would stay on and he would

reach his hand down her pants and sometimes he would take her pants off. She

testified that the abuse was constant and that it occurred at least 60 times at the

house on Glenhurst Place.

       {¶39} A.S.’s testimony provided sufficient evidence of two distinct instances

of sexual contact and two distinct instances of digital penetration. The thirteenth

assignment of error is overruled.

                        Fourteenth Assignment of Error


       {¶40} In his fourteenth assignment of error, Svoboda contends that his

convictions were against the manifest weight of the evidence. In reviewing a claim

that a conviction is against the manifest weight of the evidence, we review the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether the trier of fact, in resolving conflicts in the

evidence, “clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed.” Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717.




                                              15
                      OHIO FIRST DISTRICT COURT OF APPEALS



Reversal of a conviction and a grant of a new trial should only be done in the

“exceptional case in which the evidence weighs heavily against the conviction.” Id.

       {¶41} “The trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given to the evidence presented.” State v. Carson, 1st

Dist. Hamilton No. C-180336, 2019-Ohio-4550, ¶ 16.

       {¶42} Svoboda’s      manifest-weight   challenge    generally   attacks   A.S.’s

credibility.   First, he takes issue with the timing of the disclosure. Before A.S.

disclosed the abuse, she had been told that she would not be permitted to go on the

ski trip with her friends. After she disclosed the abuse, she was permitted to go. A.S.

explained that Svoboda would manipulate Debra into punishing her, and then he

would come to the rescue. Her explanation was supported by Debra, who testified

that Svoboda would tell her that A.S. needed to be disciplined for something. She

would punish A.S., such as by grounding her. Then, after a couple of days, Svoboda

would tell her that A.S. had been really good and they should remove the

punishment.

       {¶43} Second, Svoboda argues that A.S. made false allegations against him

and her great-grandfather in the past. A.S. explained that she recanted her initial

allegation against Svoboda because he threatened her. Regarding the allegations

against her great-grandfather, in December 2017, A.W. had become concerned with

A.S.’s mood and demeanor and asked her if she had been sexually abused. A.S. told

him that she had been sexually abused, but by her great-grandfather. A.S. testified

that she had not actually been abused by her great-grandfather, but that she was

aware of family rumors that her great-grandfather had abused other children, and

she was scared of identifying Svoboda as her abuser. She testified that she thought




                                              16
                     OHIO FIRST DISTRICT COURT OF APPEALS



that by identifying her now-deceased great-grandfather she could avoid hurting

anyone.

       {¶44} Third, Svoboda argues that A.S.’s behavior toward him contradicted

her allegations of abuse. He specifically points to A.S. requesting that he give her

piggy-back rides and leg massages, and how she would “cuddle” with him on the

couch. A.S. denied requesting those things; Svoboda would do them and she

wouldn’t say no. A.S. testified, “When you’re ashamed of what someone is doing to

you, you don’t want to draw attention to that.”

       {¶45} Finally, Svoboda points to inconsistencies between A.S.’s testimony

and her statements to detectives and Andrea Powers. In her interviews, A.S. did not

mention that Svoboda had hit her, anally raped her, or that he had ejaculated when

she rubbed his penis with her hand. A.S. testified that she was never asked during

the interviews about Svoboda hitting her, so she did not bring it up. She testified

that she was disgusted and embarrassed by the ejaculation, and so she did not

disclose it to the detectives and denied it when asked by Powers. Her reasoning for

not disclosing the anal rape was similar—she was scared and ashamed.

       {¶46} A.S.’s testimony was not the only evidence against Svoboda. The text

messages proved to be damning evidence of his guilt. Add to that the fact that

Svoboda claimed he lost his phone on the way to the police station and admitted to

K.B. that he had deleted “a bunch of stuff” from his phone, and the testimony of

other witnesses, especially I.S., Powers, Debra, and Detective Stoll. The totality of

this evidence leads us to conclude the jury did not clearly lose its way and create a

manifest miscarriage of justice. The fourteenth assignment of error is overruled.




                                             17
                       OHIO FIRST DISTRICT COURT OF APPEALS



                              First Assignment of Error

       {¶47} In his first assignment of error, Svoboda contends that his due-process

rights were violated and he was denied the effective assistance of trial counsel due to

the state’s confiscation and search of his legal paperwork. He urges us to reverse the

trial court’s judgments and dismiss the indictments on that basis.

       {¶48} On April 11, 2019, the assistant prosecutor assigned to Svoboda’s case

was listening to a jail call between Svoboda and his sister when she came to believe

that Svoboda was in possession of a transcript of A.S.’s Mayerson Center interview

with Powers. According to the assistant prosecutor, she provided the interview

recording to defense counsel marked “for counsel only.”2                 The court reporter

prepared a transcript of the interview at the state’s request and provided defense

counsel with a copy of the transcript.          The assistant prosecutor suspected that

defense counsel had violated Crim.R. 16(C) by giving the interview transcript to

Svoboda or members of his family.              According to her affidavit, the assistant

prosecutor discussed the quandary with her supervisor and the “ethical hotline” and

general counsel for the Cincinnati Bar Association. After getting the okay from her

supervisor, the assistant prosecutor requested that Svoboda’s jail cell be searched for

a copy of the transcript.

       {¶49} On April 12, 2019, a Hamilton County Sheriff’s Deputy searched

Svoboda’s cell and removed all of his legal paperwork. Surveillance footage from the

jail showed that the deputy took the paperwork to an office unmonitored by security



2 Pursuant to Crim.R. 16(C), the prosecuting attorney may designate discovery material as “
‘counsel only’ by stamping a prominent notice on each page or thing so designated.” “Except as
otherwise provided, ‘counsel only’ material may not be shown to the defendant or any other
person, but may be disclosed only to defense counsel, * * * and may not otherwise be reproduced,
copied or disseminated in any way. Defense counsel may orally communicate the content of the
‘counsel only’ material to the defendant.” Crim.R. 16(C).


                                                  18
                      OHIO FIRST DISTRICT COURT OF APPEALS



cameras. Approximately 15 minutes later, the deputy left the office to meet the

assistant prosecutor and brought her back to the office. The deputy and assistant

prosecutor were in the office for approximately 17 minutes while the assistant

prosecutor searched the paperwork. She did not find a copy of A.S.’s interview

transcript. After the assistant prosecutor left, the deputy returned the paperwork to

Svoboda’s cell.

         {¶50} On April 15, 2019, the parties gathered for trial, but the court

continued the case to the next day because the assistant prosecutor informed the

court that the state believed defense counsel had violated Crim.R. 16(C). On April 16,

2019, the assistant prosecutor explained to the court her suspicion that defense

counsel had provided Svoboda or members of his family with a copy of the transcript

from A.S.’s interview. Defense counsel denied any wrongdoing and informed the

judge of the seizure and search of Svoboda’s legal paperwork. Defense counsel told

the court that he learned that the state had searched Svoboda’s cell on the same day

as the search. However, he explained that when he called the assistant prosecutor

that day, she told him the search was unrelated to the prosecution.

         {¶51} Svoboda’s counsel filed a motion to disqualify the assistant prosecutor,

claiming that Svoboda’s legal paperwork contained notes taken during meetings with

defense counsel discussing trial preparation and strategy. The state filed a motion in

response and a motion for contempt against defense counsel for violating Crim.R.

16(C).

         {¶52} On June 7, 2019, the parties appeared at a hearing to discuss the

pending motions. The assistant prosecutor’s supervisor represented the state. The

assistant prosecutor did not appear at the hearing. The supervisor stated that the




                                              19
                     OHIO FIRST DISTRICT COURT OF APPEALS



assistant prosecutor, in the presence of the sheriff’s deputy, “leafed” through

Svoboda’s legal paperwork in a cursory manner. He stated that she was looking only

for the transcript, which would have been easily identifiable and distinguishable

from Svoboda’s legal paperwork. He claimed that she did not examine the content of

Svoboda’s papers, did not take any notes, and did not make any copies.             The

supervisor stated that the assistant prosecutor had not gained any information about

any of Svoboda’s privileged communications.

       {¶53} Nevertheless, the state agreed to the appointment of a special

prosecutor and withdrew its motion for contempt.          Defense counsel agreed to

withdraw his motion to remove the assistant prosecutor, and agreed not to relitigate

the issue with the special prosecutor. On July 10, 2019, in a written entry, the trial

court stated that a special prosecutor would be appointed, and “the parties

contemplate and agree that the Sixth Amendment claims and discovery issues which

underlied the above motions will not be relitigated.”

       {¶54} Two months later, on September 11, 2019, Svoboda filed a motion to

dismiss the indictments on the grounds that the assistant prosecutor’s search of his

legal paperwork violated his Sixth Amendment rights. The state did not file a motion

in opposition. The court denied the motion.

       {¶55} A special prosecutor from Warren County was appointed to try the

case. The special prosecutor told the court, “I know nothing about anything that was

recovered from the Defendant’s jail cell. Nothing has been provided to me, from any

of the information and the stuff that I had received in this case, that came from the

Defendant’s jail cell. To me, it was as if the Defendant’s jail cell was never searched




                                              20
                        OHIO FIRST DISTRICT COURT OF APPEALS



because there is nothing in our file that would indicate [sic]. In fact, everything that I

have is stuff that pertains prior to that.”

          {¶56} Implicit within the meaning of the constitutional right to counsel is the

right of a criminal defendant to consult privately with his attorney. State v. Milligan,

40 Ohio St.3d 341, 342, 533 N.E.2d 724 (1988). The leading case concerning the

Sixth Amendment consequences of government intrusions into attorney-client

communications is Weatherford v. Bursey, 429 U.S. 545, 97 S.Ct. 837, 51 L.Ed.2d 30

(1977).

          {¶57} In Weatherford, an undercover government informant (Weatherford)

attended two meetings between defendant Bursey and his defense counsel, making

him   privy     to   attorney-client   communications    regarding    trial   preparation.

Weatherford at syllabus. The state called Weatherford to testify against Bursey at

his criminal trial, and he was convicted. After serving his sentence, Bursey brought a

claim under 42 U.S.C. 1983 against Weatherford, arguing that Weatherford’s

attendance at his attorney-client meetings deprived him of a fair trial and the

effective assistance of counsel. Id.

          {¶58} The United States Supreme Court rejected Bursey’s claims.               It

concluded that Weatherford had communicated nothing to his superiors or the

prosecution about Bursey’s trial plans or the upcoming trial. Id. at 556.

Weatherford’s testimony related only to events prior to the meetings and referred to

nothing that was said at the meetings. Id. at 558. None of the state’s evidence arose

out of conversations between Bursey and defense counsel, and none of the

conversations overheard by Weatherford were used to the “substantial detriment” of

Bursey. Id. at 554-555.




                                                21
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶59} In Milligan, a jail director secretly recorded a conversation between

the defendant and his attorney and provided the recording to the sheriff. Milligan,

40 Ohio St.3d at syllabus, 533 N.E.2d 724. After determining that a violation of

Milligan’s Sixth Amendment rights had occurred, the Ohio Supreme Court held that

“neither mere suppression [of the illegally obtained information] nor automatic

dismissal [of the indictment] is appropriate in every case irrespective of the

circumstances.” Id. at 343-344.

       {¶60} In order to determine an appropriate remedy for the Sixth

Amendment violation, the court adopted the test announced in Weatherford, which

requires analysis of four factors:

      (1) whether the government deliberately intruded in order to obtain

      confidential and privileged information, (2) whether the government

      obtained directly or indirectly any evidence which was or could be used at

      trial as a result of the intrusion, (3) whether any information obtained

      was or could be used in any manner detrimental to the defendant, and (4)

      whether details about trial preparation were learned by the government.

Id. at 344; accord State v. George, 1st Dist. Hamilton No. C-030216, 2004-Ohio-

2868, ¶ 29.

       {¶61} The court concluded that “where the unauthorized interception of a

private conversation between a criminal defendant and his attorney results in

substantial prejudice to the defendant in preparation of his defense, the trial court

may in the exercise of sound discretion, take such action as is appropriate, including

dismissal of the indictment.” Milligan at 344.




                                             22
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶62} The court noted that unless the attorney-client communication is

recorded:

       [T]estimony relative to what was actually overheard necessarily depends

       upon knowledge possessed solely by the testifying officer. Consequently,

       under such circumstances, it would be extremely difficult if not

       impossible for the defendant to demonstrate actual knowledge on the

       part of the officer of information prejudicial to his case.

Id. at 345. Thus, the court held that when knowledge of information prejudicial to

the defendant’s case is “within the exclusive control of the government, the burden is

upon the state, after a prima facie showing of prejudice by the defendant, to

demonstrate that the information gained was not prejudicial to the defendant.” Id.

        {¶63} The court highlighted the unique prejudice that comes with the

interception of defense trial strategy information. “Since the information obtained

would in most cases not be admissible evidence, it is contended the motivation for

obtaining such information would be to obtain a tactical advantage at trial or to

secure other information which would lead to apparently untainted evidence.” Id. at

344.

        {¶64} Svoboda contends that it would be difficult, if not impossible, for a

court to know if the prosecution gained an advantage by knowing the defense

strategy or whether evidence that appears untainted, but was obtained due to the

interception of confidential communications, was used by the prosecution. Thus,

Svoboda reasons, once the prosecution has gained access to the defense strategy,

there is prejudice per se and any conviction that follows is tainted. He cites United

States v. Levy, 577 F.2d 200, 210 (3d Cir.1978), Caldwell v. United States, 205 F.2d




                                                23
                     OHIO FIRST DISTRICT COURT OF APPEALS



879, 881 (D.C.Cir.1953), and Shillinger v. Haworth, 70 F.3d 1132, 1142 (10th

Cir.1995). However, the approach followed by those cases was rejected by the Ohio

Supreme Court in Milligan, which favored a case-by-case analysis. Accord State v.

Osie, 140 Ohio St.3d 131, 2014-Ohio-2966, 16 N.E.3d 588, ¶ 144, quoting United

States v. Steele, 727 F.2d 580, 586 (6th Cir.1984), citing United States v. Morrison,

449 U.S. 361, 365-366, 101 S.Ct. 665, 66 L.Ed.2d 564 (1981) (“Even where there is an

intentional intrusion by the government into the attorney-client relationship,

prejudice to the defendant must be shown before any remedy is granted.”).

       {¶65} In the present case, there was no recording or surveillance footage of

the assistant prosecutor’s search for the trial court to review. From the surveillance

footage we do have, we know that she had access to the paperwork for approximately

17 minutes. Because there is no recording that could tell us what the assistant

prosecutor learned during her search, this case falls under the type described in

Milligan where burden-shifting is appropriate once Svoboda has made a prima facie

showing of prejudice. Svoboda has made such a showing by submitting an affidavit

in which he stated that the documents taken from his jail cell contained notes

relating to cross-examination of witnesses, trial preparation and strategy, and his

own preparation to testify. See State v. Svec, 9th Dist. Lorain No. 18CA011341, 2020-

Ohio-6793, ¶ 27-29 (indicating that the defendant may have made a prima facie

showing of prejudice if he had submitted affidavits in support of his assertion that he

and his attorney discussed trial strategy during the intercepted phone calls).

       {¶66} Nevertheless, we hold that the appointment of the special prosecutor

neutralized any possible prejudice. The special prosecutor, as an officer of the court,

stated during a hearing that as far as he was concerned, “it was as if the Defendant’s




                                              24
                      OHIO FIRST DISTRICT COURT OF APPEALS



jail cell was never searched. * * * In fact, everything that I have is stuff that pertains

prior to that.”

       {¶67} Where a violation has occurred, the remedy must be tailored to fit the

injury and should not unnecessarily infringe on competing interests (e.g.,

defendant’s right to counsel and a fair trial versus society’s interest in the

administration of justice). Morrison, 449 U.S. at 364, 101 S.Ct. 665, 66 L.Ed.2d 564.

The proper approach is to “identify and then neutralize the taint by tailoring relief

appropriate in the circumstances to assure the defendant the effective assistance of

counsel and a fair trial.” Id. at 365. According to the United States Supreme Court in

Morrison:

      The premise of our prior cases is that the constitutional infringement

      identified has had or threatens some adverse effect upon the effectiveness

      of counsel’s representation or has produced some other prejudice to the

      defense. Absent such impact on the criminal proceeding, however, there

      is no basis for imposing a remedy in that proceeding, which can go

      forward with full recognition of the defendant’s right to counsel and to a

      fair trial.

      More particularly, absent demonstrable prejudice, or substantial threat

      thereof, dismissal of the indictment is plainly inappropriate, even though

      the violation may have been deliberate.

Id.

       {¶68} The automatic-dismissal rule Svoboda urges us to adopt does not fit

with the Ohio Supreme Court’s precedent in Milligan or the United States Supreme




                                                25
                      OHIO FIRST DISTRICT COURT OF APPEALS



Court’s precedent in Morrison, which demonstrate a preference for case-by-case

analysis.

         {¶69} We must pause and state that we do not condone the assistant

prosecutor’s reckless and misguided actions in any way. How she or her supervisor

could believe that searching Svoboda’s private legal paperwork was the right way to

handle her suspicion that defense counsel violated Crim.R. 16(C) is beyond this

court’s comprehension. Nevertheless, dismissal of the indictments in this case would

be too extreme of a sanction in light of the special prosecutor’s representations to the

court.

         {¶70} Because we find that, on this record, the appointment of the special

prosecutor purged any taint, the first assignment of error is overruled.

                    Second and Third Assignments of Error

         {¶71} The second and third assignments of error relate to Svoboda’s

attempts to obtain surveillance videos of the seizure of his legal paperwork. Through

subpoenas and a motion to compel, Svoboda sought the videos to verify the

representations made by the state regarding the timing and scope of the assistant

prosecutor’s search. Svoboda also sought to use the videos in his case-in-chief. The

trial court denied the motion and subpoenas. The videos were preserved, and

Svoboda’s appellate counsel had access to them for purposes of appeal, but the

footage was not provided to trial counsel. Svoboda argues that this violated his right

to compulsory process and amounted to a suppression of evidence favorable to him,

in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).

Specifically, Svoboda argues that the jury was entitled to know that the prosecution




                                              26
                      OHIO FIRST DISTRICT COURT OF APPEALS



had stolen Svoboda’s defense strategy before the trial. Svoboda contends that the

videos would have allowed him to “impeach the credibility of the prosecution itself.”

       {¶72} The Compulsory Process Clause of the Sixth Amendment, “at a

minimum,” grants criminal defendants “the right to the government’s assistance in

compelling the attendance of favorable witnesses at trial and the right to put before a

jury evidence that might influence the determination of guilt.” Pennsylvania v.

Ritchie, 480 U.S. 39, 56, 107 S.Ct. 989, 94 L.Ed.2d 40 (1987).

       {¶73} Due process requires that the prosecution disclose to the defense

evidence that is material either to guilt or to punishment. Brady at 87.

       {¶74} The videos show when Svoboda’s paperwork was confiscated, how long

the assistant prosecutor had access to the paperwork, and when the paperwork was

returned. While the videos would have been helpful to Svoboda’s trial counsel in

litigating the pretrial motions pertaining to the prosecutor’s search of Svoboda’s legal

paperwork, they are irrelevant to the question of Svoboda’s guilt or punishment.

Therefore, the court’s denial of Svoboda’s subpoenas and motion to compel did not

violate the Compulsory Process Clause or the Due Process Clause. The second and

third assignments of error are overruled.

                            Fourth Assignment of Error

       {¶75} In his fourth assignment of error, Svoboda argues that the trial court

violated his constitutional right to confront witnesses against him by allowing I.S. to

testify remotely via live video.

       {¶76} Before we address the merits of his Confrontation-Clause argument,

we must address the “law-of-the-case doctrine.” The state first brought up the issue

of I.S. testifying remotely with Judge Metz, the original trial judge. After a hearing,




                                              27
                     OHIO FIRST DISTRICT COURT OF APPEALS



Judge Metz denied the state’s request. Later, after Judge Metz recused himself, the

issue was raised again with Judge Allen, the new trial judge. Judge Allen reversed

course and ruled that I.S. would be permitted to testify via live video. Svoboda

argues that Judge Allen’s ruling violated the law-of-the-case doctrine.

       {¶77} The law-of-the-case doctrine “provides that the decision of a reviewing

court in a case remains the law of that case on the legal questions involved for all

subsequent proceedings in the case at both the trial and reviewing levels.” Nolan v.

Nolan, 11 Ohio St.3d 1, 3, 462 N.E.2d 410 (1984). The doctrine includes a lower

court’s adherence to its own prior rulings or to the rulings of another judge or court

in the same case. Poluse v. Youngstown, 135 Ohio App.3d 720, 725, 735 N.E.2d 505

(7th Dist.1999).

       {¶78} The doctrine’s purpose is to ensure “consistency of results in a case, to

avoid endless litigation by settling the issues, and to preserve the structure of

superior and inferior courts as designed by the Ohio Constitution.” Nolan at 3. It is a

“rule of practice rather than a binding rule of substantive law and will not be applied

so as to achieve unjust results.” Id. The doctrine “should not be taken to imply that a

trial court can never, under any circumstances, reconsider its prior ruling.” Poluse at

725, quoting Clymer v. Clymer, 10th Dist. Franklin No. 95APF02–239, 1995 WL

571445, *3 (Sept. 26, 1995).

       {¶79} “An order granting or denying a motion in limine is a tentative,

preliminary or presumptive ruling about an evidentiary issue that is anticipated.”

(Emphasis sic.) State v. Grubb, 28 Ohio St.3d 199, 203, 503 N.E.2d 142 (1986),

quoting State v. White, 6 Ohio App.3d 1, 451 N.E.2d 533 (8th Dist.1982), paragraph

two of the syllabus. Accord State v. Smith, 1st Dist. Hamilton No. C-180227, 2020-




                                             28
                      OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-649, ¶ 13, quoting Grubb at 201-202 (“It is well-established that ‘a motion in

limine, if granted, is a tentative, interlocutory, precautionary ruling by the trial

court.’ It reflects the court’s anticipatory treatment of the evidentiary issue, and in

virtually all circumstances, finality does not attach when the motion is granted.”).

       {¶80} The state’s motion related to the procedure by which evidence would

be presented. Therefore, it may be characterized as a motion in limine, and Judge

Allen was free to revisit Judge Metz’s ruling. The law-of-the-case doctrine was not

violated.

       {¶81} Next, we turn to Svoboda’s Confrontation-Clause arguments. Ohio,

like many states, has a statute that allows alleged child victims to testify outside the

physical presence of the defendant if certain conditions are met. R.C. 2945.481. The

trial court must find that one of the following three factors exists:

      (1) the persistent refusal of the child victim to testify despite judicial

      requests to do so; (2) the inability of the child victim to communicate

      about the alleged violation or offense because of extreme fear, failure of

      memory, or another similar reason; [or] (3) the substantial likelihood

      that the child victim will suffer serious emotional trauma from so

      testifying.

R.C. 2945.481(E). A reviewing court will affirm the trial court’s determination under

R.C. 2945.481 if its findings are supported by competent, credible evidence. State v.

Armstrong, 1st Dist. Hamilton No. C-100509, 2011-Ohio-6265, ¶ 13.

       {¶82} Svoboda argues that I.S. does not qualify as a “victim” for purposes of

R.C. 2945.481 and that none of the factors in subsection (E) were met.




                                               29
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶83} This court has applied a broad definition of “victim” as it pertains to

R.C. 2945.481. “A child who witnesses the sexual abuse of another child can be a

victim within the meaning of the statute.” State v. Lukacs, 188 Ohio App.3d 597,

2010-Ohio-2364, 936 N.E.2d 506, ¶ 28 (1st Dist.); see Ohio Constitution, Article I,

Section 10a(D) (defining “victim” as “a person against whom the criminal offense or

delinquent act is committed or who is directly and proximately harmed by the

commission of the offense or act.”). I.S. falls under the definition of “victim” for

purposes of R.C. 2945.481.

       {¶84} At the evidentiary hearing conducted on the matter by Judge Metz, the

state’s witnesses discussed I.S.’s difficulty speaking about his father. He was

described as having a visceral, physical response when Svoboda was brought up and

had difficulty even talking about him.       Additionally, Svoboda is alleged to have

physically abused I.S. as documented in a dependency action initiated by the

Hamilton County Department of Job and Family Services. There was competent and

credible evidence to support Judge Allen’s finding that R.C. 2945.481(E) had been

satisfied, despite Judge Metz’s finding to the contrary.

       {¶85} Finally, Svoboda argues that application of R.C. 2945.481 to his case

violated his rights under the Confrontation Clause. The Confrontation Clauses of the

United States and Ohio Constitutions were enacted to secure the defendant the

opportunity for cross-examination. State v. Self, 56 Ohio St.3d 73, 76, 564 N.E.2d

446 (1990). Thus, while a defendant is ordinarily entitled to face-to-face

confrontation at trial, it “is not the sine qua non of the confrontation right.” Id. at 77.

“[P]hysical confrontation may constitutionally be denied where the denial is




                                               30
                     OHIO FIRST DISTRICT COURT OF APPEALS



necessary to further an important public policy and the reliability of the testimony is

otherwise assured.” Id.

       {¶86} “The central concern of the Confrontation Clause is to ensure the

reliability of the evidence against a criminal defendant by subjecting it to rigorous

testing in the context of an adversary proceeding before the trier of fact.” Maryland

v. Craig, 497 U.S. 836, 845, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990). The rights

included in the Confrontation Clause include not only a personal examination, but

also (1) that the witness give testimony under oath, (2) the defendant be permitted to

cross-examine the witness, and (3) the jury be able to observe the demeanor of the

witness. Id. at 845-846.

       {¶87} I.S. testified under oath, was subject to cross-examination by defense

counsel, and he and Svoboda could see each other through the video feed. The trial

transcript is not clear as to whether the jury could see I.S., but Svoboda does not

claim they could not. Because we find no violation of the United States or Ohio

Confrontation Clauses, the fourth assignment of error is overruled.

                     Fifth and Sixth Assignments of Error

       {¶88} Svoboda’s fifth and sixth assignments of error relate to Andrea

Powers’s testimony as an expert witness in forensic interviewing. In his reply brief,

Svoboda argues for the first time that Detective Stoll vouched for the credibility of

Powers and A.S. We decline to consider this argument. See Calex Corp. v. United

Steelworkers of Am., 137 Ohio App.3d 74, 80, 738 N.E.2d 51 (7th Dist.2000), citing

App.R. 16.1(C) (“A reply brief may not raise new assignments, which were omitted

from appellants’ original brief, especially where leave to file a new assignment was

not sought from this court.”).




                                              31
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶89} We review the admission of expert testimony for an abuse of

discretion. State v. Howard, 1st Dist. Hamilton Nos. C-190451 and C-190452, 2020-

Ohio-5072, ¶ 23.

       {¶90} First, Svoboda contends that Powers did not satisfy the requirements

of Evid.R. 702 to testify as an expert witness in forensic interviewing. As relevant

here, Evid.R. 702 provides the following requirements a witness must meet in order

to testify as an expert witness:

      (A) The witness’ testimony either relates to matters beyond the

      knowledge or experience possessed by lay persons or dispels a

      misconception common among lay persons;

      (B) The witness is qualified as an expert by specialized knowledge, skill,

      experience, training, or education regarding the subject matter of the

      testimony;

      (C) The witness’ testimony is based on reliable scientific, technical, or

      other specialized information.

       {¶91} Powers testified that she has worked as a social worker at Cincinnati

Children’s Hospital for 25 years and a forensic interviewer for the Mayerson Center

for seven years. She testified that she received a master’s degree in social work, has

completed specialized training regarding interviewing children who allege sexual

abuse, and stays up to date on professional literature related to forensic interviewing.

She is a member of the National Association of Social Workers and is certified in

forensic interviewing by the National Children’s Advocacy Center and the Ohio

Network of Children’s Advocacy Centers. She testified that she has conducted over

2,100 forensic interviews with children who have alleged physical or sexual abuse.




                                              32
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶92} Svoboda provides no argument as to how Powers failed to meet the

requirements of Evid.R. 702. The trial court did not abuse its discretion in qualifying

Powers as an expert witness.

       {¶93} Next, Svoboda argues that Powers indirectly vouched for A.S.’s

credibility. He appears to confuse bolstering a witness’s testimony with supporting

testimony from an expert with vouching. Bolstering is permitted, vouching is not. In

State v. Stowers, 81 Ohio St.3d 260, 261, 690 N.E.2d 881 (1998), the Ohio Supreme

Court held that an expert witness may testify that the behavior of an alleged child

victim is consistent with behavior observed in other sexually-abused children. The

court distinguished “expert testimony that a child witness is telling the truth and

evidence which bolsters a child’s credibility insofar as it supports the prosecution’s

efforts to prove that a child has been abused.” Id. at 262. An expert may not offer an

opinion as to the truth of the child’s statements. But testimony which provides

“additional support for the truth of the facts testified to by the child, or which assists

the fact finder in assessing the child’s veracity,” is permitted. (Emphasis sic.) Id. at

263.

       {¶94} Powers’s testimony falls under the latter category. She did not testify

as to the veracity of A.S.’s statements. She explained why certain behaviors, such as

delayed disclosure and recantation, occur in child-sexual-abuse cases. Contrast

Lukacs, 188 Ohio App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, at ¶ 33-34 (where

the trial court clearly erred by allowing a social worker and the child’s therapist to

testify that the child had not been coached and was telling the truth about the abuse);

Stowers at 262 (it would be error to admit testimony that a child has not been

programmed or that it does not appear as though the child is fantasizing).




                                               33
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶95} Finally, Svoboda contends that Powers’s testimony was unreliable

because of her reliance on child sexual abuse accommodation syndrome (“CSAAS”)

in formulating her conclusions.

       {¶96} In Stowers, the defendant argued the expert witness should not have

been permitted to testify about the behavior of child-sexual-abuse victims because

“there is no child sexual abuse syndrome officially recognized by the psychiatric

profession.” Stowers at 261. The majority found, however, that the expert was

qualified under Evid.R. 702 and permitted her to testify that recantation and delayed

disclosure of abuse “are seen in children that have been sexually abused.” Id. at 263.

The court noted that “such testimony is permitted to counterbalance the trier of

fact’s natural tendency to assess recantation and delayed disclosure as weighing

against the believability and truthfulness of the witness.” Id.

       {¶97} Justice Resnick dissented and was joined by Justices Douglas and

Pfeifer. Justice Resnick wrote that such testimony should inadmissible “until it is

scientifically   established   that   there   are    proven   and   accepted   behavioral

characteristics of a standard child-sexual-abuse victim.” Id. at 264 (Resnick, J.,

dissenting).

       {¶98} This court has consistently applied Stowers and has not discussed

CSAAS in depth. See, e.g., State v. Netherland, 132 Ohio App.3d 252, 258, 724

N.E.2d 1182 (1st Dist.1999); State v. Rucker, 1st Dist. Hamilton No. C-110082, 2012-

Ohio-185, ¶ 39. However, in recent years, courts in other states have raised concerns

with CSAAS.      In 2018, New Jersey joined Kentucky, Tennessee, and Florida in

barring CSAAS testimony, with a limited exception for testimony relating to delayed

disclosure. See State v. J.L.G., 234 N.J. 265, 288, 190 A.3d 442 (2018); King v.




                                                34
                     OHIO FIRST DISTRICT COURT OF APPEALS



Commonwealth, 472 S.W.3d 523, 530 (Ky.2015) (“[M]any times the Commonwealth

has attempted to prove its case using CSAAS evidence at trial, but not once has the

Commonwealth attempted to prove at a Daubert hearing the scientific reliability and

validity of the CSAAS theory.”); State v. Ballard, 855 S.W.2d 557, 562 (Tenn.1993)

(“Research has led us to conclude that no one symptom or group of symptoms are

readily agreed upon in the medical field that would provide a reliable indication of

the presence of sexual abuse.”); Hadden v. State, 690 So.2d 573, 579 (Fla.1997)

(“[W]hile the debate continues among experts regarding whether the child sexual

abuse accommodation syndrome is an adequate therapeutic tool for determining the

presence of abuse, there is no consensus among experts that it is useful as

substantive evidence of guilt.”); see also Friedman v. Rehal, 618 F.3d 142, 157 (2d

Cir.2010), fn. 9 (characterizing CSAAS as “highly controversial”).

       {¶99} The New Jersey Supreme Court acknowledged that in 1993, like most

courts in the nation, it determined that CSAAS testimony was admissible. But,

“[t]oday, we have the benefit of more critical and thorough scientific analysis of

CSAAS, which cautions against its continued use.” J.L.G. at 308.

       {¶100} The court discussed in detail the problems with CSAAS and its five

component behaviors—secrecy, helplessness, entrapment and accommodation,

delayed disclosure, and retraction (a.k.a. “recantation”). Id. at 282. The court’s basic

concerns included a “lack of data supporting CSAAS,” and the fact that it is not

recognized in the Diagnostics and Statistical Manual of Mental Disorders (“DSM”) or

by the American Psychiatric Association, American Psychological Association, or the

American Psychological Society. Id. at 291-292.




                                              35
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶101} The main proponent of CSAAS, Dr. Summit, believed that false

recantation was the norm. The court found significant disagreement among the

scientific community on this issue. J.L.G., 234 N.J. at 296, 190 A.3d 442.

Recantation rates varied among studies. The court discussed a 2005 article in which

the authors’ survey of studies revealed a recantation rate of between four and 27

percent, although they concluded that the studies showing higher recantation rates

were associated with cases with the least certain diagnoses of sexual abuse. Id., citing

Kamala London, Maggie Bruck, Stephen J. Ceci & Daniel W. Shuman, Disclosure of

Child Sexual Abuse: What Does the Research Tell Us About the Ways that Children

Tell?, 11 Psychology, Pub. Policy, & Law 194 (2005). The authors also concluded that

recantation was uncommon. Id. The state’s expert witness, Dr. Thomas Lyon,

coauthored a study that found a recantation rate of 23 percent. J.L.G. at 297. Thus,

researchers agree that recantation happens in a minority of cases, but they disagree

on the rate.

       {¶102} The court found denial to be another heavily debated topic. Id. at 297.

The studies that found higher rates of denial were of questionable validity. Id. at

298. The 2005 article referenced above concluded that when directly questioned in a

formal setting, only a small percentage of children deny abuse. Id. at 298.

       {¶103} The court did find, however, that there was consistent and long-

standing support in the scientific community for the belief that most children delay

disclosure of sexual abuse. Id. at 294.




                                              36
                        OHIO FIRST DISTRICT COURT OF APPEALS



        {¶104} Ultimately, the court held that expert testimony relating to CSAAS did

not satisfy the Frye standard and rejected its use.3 Id. at 303. The court made an

exception for delayed-disclosure testimony, which may be admissible to dispel

misconceptions about delayed reporting. Id. at 303-304. However, the court wrote

that it had “serious concerns about the admissibility of expert testimony on delayed

disclosure in this case because [the victim], a teenager, gave reasons for the delay

that were not beyond the ken of the average juror.” Id. at 306.

        {¶105} Turning to the present case, the primary behaviors addressed by

Powers were delayed disclosure and recantation. Svoboda’s own expert, Dr. London,

agreed that delayed disclosure is common. Combine that with the “consistent and

long-standing” support for Powers’s testimony on the subject, and it is apparent that

it was not an abuse of discretion for the trial court to admit Powers’s testimony

regarding delayed disclosure. Powers’s testimony regarding recantation is more

controversial in light of Dr. London’s testimony on the subject and further study of

CSAAS, which indicates to us that perhaps Justice Resnick’s concerns in Stowers

were valid. See Stowers, 81 Ohio St.3d at 264, 690 N.E.2d 881; J.L.G., 234 N.J. at

296, 190 A.3d 442.4         Regardless, we cannot say that the trial court abused its

discretion in admitting Powers’s testimony when its admission was clearly supported

by the Supreme Court’s holding in Stowers. The fifth and sixth assignments of error

are overruled.


3 The Frye standard requires the court to determine whether the science underlying the proposed
expert testimony has “gained general acceptance in the particular field in which it belongs.” J.L.G.
at 280, quoting Frye v. United States, 293 F. 1013, 1014 (D.C.Cir.1923). Ohio, however, has
rejected the Frye standard and adopted the standard announced by the United States Supreme
Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125
L.Ed.2d 469 (1993). See Miller v. Bike Athletic Co., 80 Ohio St.3d 607, 611, 687 N.E.2d 735
(1998). Thus, Ohio courts must determine whether the “witness’s testimony is based on reliable,
scientific, technical, or other specialized information.” Id. at 610, citing Evid.R. 702.
4 Perhaps, sometime in the near future, the Ohio Supreme Court will agree to revisit this issue in
light of the numerous other state courts that have rejected CSAAS expert testimony.


                                                    37
                     OHIO FIRST DISTRICT COURT OF APPEALS



                          Seventh Assignment of Error

       {¶106} In his seventh assignment of error, Svoboda argues that the text

messages identified as exhibits five and six A-J were never properly authenticated by

a representative of the cell phone company, were hearsay, and violated his right to

confront the witnesses against him.

       {¶107} Svoboda testified that the exhibits about which he complains were in

fact text messages sent between him and A.S. The messages sent by Svoboda were

admissible as nonhearsay because they represented admissions by a party-opponent.

See Evid.R. 801(D)(2)(a). A.S.’s messages were admissible in order to provide the

proper context to understand Svoboda’s messages. Finally, even if we were to find

that the messages were testimonial in nature, Svoboda’s right to confrontation was

not violated because A.S. testified at trial about the text messages and was subject to

cross-examination. See State v. Williams, 2017-Ohio-8898, 101 N.E.3d 547, ¶ 13 (1st

Dist.). The seventh assignment of error is overruled.

                          Eighth Assignment of Error

       {¶108} In his eighth assignment of error, Svoboda argues that the trial court

erred in admitting other-acts evidence, specifically A.S.’s testimony regarding an

incident when she was home alone at the house on Forest Lake Drive and police

officers showed up to evict the family from the house. He complains that the purpose

of this testimony was to portray him as a bad father unable to provide for his family.

He cites the prosecutor’s statement in closing argument: “[Svoboda] wants you to

believe that he had absolute love and affection for, this child that he left in a house

for sheriff’s deputies to show up and escort her out as they were being evicted

because of his decision making.”




                                             38
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶109} Svoboda did not object to A.S.’s testimony. Therefore, we review only

for plain error. See State v. Smith, 1st Dist. Hamilton No. C-190507, 2020-Ohio-

4976, ¶ 81. To prevail on a claim that the trial court committed plain error, Svoboda

must show that (1) an error occurred, (2) the error was obvious, and (3) it affected

the outcome of the trial. See id.

       {¶110} “Evidence of other crimes, wrongs, or acts is not admissible to prove

the character of a person in order to show action in conformity therewith.” State v.

Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651, ¶ 21, quoting

Evid.R. 404(B). But other-acts evidence is admissible for “other purposes, such as

proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.” (Emphasis deleted.) Hartman at ¶ 22, quoting

Evid.R. 404(B).

       {¶111} The state argues that the eviction served as an important temporal

landmark in the family history, which helped A.S. identify when specific instances of

abuse occurred. This could be a proper basis upon which to admit the testimony, but

the state’s assertion is undercut by the prosecutor’s statement during closing

argument where he inferred that Svoboda’s actions belied his claims that he loved

A.S. and would never sexually abuse her.

       {¶112} But even if we were to find A.S.’s testimony to be bad-acts evidence, its

admission was not obvious error that affected the outcome of the trial. Svoboda was

accused of repeatedly raping his stepdaughter for ten years. Evidence that he was

irresponsible or reckless with his money was not so prejudicial as to rise to the level

of plain error.




                                             39
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶113} Svoboda also points to A.W.’s testimony that A.S. had developed a

physical reaction (a “tick”) in response to hearing Svoboda’s name as further

evidence that the state sought to convict Svoboda on the basis that he was a bad

father. However, this testimony has nothing to do with other-acts evidence. The

eighth assignment of error is overruled.

                            Ninth Assignment of Error

       {¶114} Svoboda argues in his ninth assignment of error that the state

committed prosecutorial misconduct through its role in the first, second, third,

fourth, fifth, sixth, seventh, and eighth assignments of error.

       {¶115} “Generally, prosecutorial misconduct will not provide a basis for

overturning a criminal conviction, unless, on the record as a whole, the misconduct

can be said to have deprived the appellant of a fair trial.” State v. Simmons, 2014-

Ohio-3695, 19 N.E.3d 517, ¶ 72 (1st Dist.).

       {¶116} Svoboda has failed to demonstrate that the special prosecutor

committed any misconduct during the trial. The ninth assignment of error is

overruled.

                            Tenth Assignment of Error

       {¶117} In his tenth assignment of error, Svoboda argues that his rights to due

process and a fair trial were violated because the jury viewed him in handcuffs being

escorted by two sheriff’s deputies.

       {¶118} On the second day of trial, defense counsel informed the court that

there had been “two incidents where jurors have seen Mr. Svoboda escorted from the

courtroom, both in handcuffs and with two deputies. * * * [O]ne happened on

Tuesday, the other happened early Wednesday morning when two jurors saw,




                                              40
                      OHIO FIRST DISTRICT COURT OF APPEALS



perhaps more. Quite frankly, I don’t know how many other people may have seen

him escorted from court.” The basis of counsel’s statements was Svoboda’s belief

that the jurors had seen him. Counsel moved for a mistrial on the basis that Svoboda

could no longer receive a fair trial.

       {¶119} We review the grant or denial of a motion for a mistrial for an abuse of

discretion. State v. Buck, 2017-Ohio-8242, 100 N.E.3d 118, ¶ 95 (1st Dist.).

       {¶120} “A jury may develop prejudice against a defendant tried while

shackled, and that circumstance should be avoided when possible. But it is well

accepted that the danger of that prejudice ‘is slight’ where a juror’s view of a

defendant in custody is ‘brief, inadvertent and outside of the courtroom.’ ” State v.

English, 1st Dist. Hamilton No. C-180697, 2020-Ohio-4682, ¶ 83, citing State v.

Kidder, 32 Ohio St.3d 279, 285-286, 513 N.E.2d 311 (1987).

       {¶121} In Kidder, the defendant was observed shackled in the hallway outside

the courtroom by one juror. Kidder at 285. The court denied defense counsel’s

request that the court conduct a voir dire of the juror to determine whether she was

prejudiced by what she had seen.        Id. Instead, the court gave a curative jury

instruction: “I want to reiterate the instructions that I have given to you before. That

anything that you saw or heard outside of this Courtroom related to this case should

be deleted from your mind. You determine this case on what you see and hear in this

Courtroom and nothing else.” Id.

       {¶122} Based on the limited description provided by defense counsel, if any

members of the jury did see Svoboda in handcuffs and escorted by deputies, their

viewing of him was brief and inadvertent, having only occurred while he was

escorted from the courtroom. Furthermore, the court instructed the jury generally to




                                              41
                     OHIO FIRST DISTRICT COURT OF APPEALS



decide the case based upon the facts and the jury instructions and not to be swayed

by sympathy or prejudice.

       {¶123} Svoboda has failed to show that the court abused its discretion in

denying his motion for a mistrial. The tenth assignment of error is overruled.

                         Eleventh Assignment of Error

       {¶124} In his eleventh assignment of error, Svoboda argues that the time

periods of the offenses alleged in the indictments were overbroad and nonspecific,

preventing him from presenting an effective defense and violating his right to due

process. He claims that he likely had an alibi defense for several of the charges, but

the broad timeframes in the indictments made that defense useless.

     Under the United States and Ohio Constitutions, an individual accused of

     a felony is entitled to an indictment setting forth the “nature and cause of

     the accusation.” The government must aver all material facts constituting

     the essential elements of the offense so that the accused not only has

     adequate notice and an opportunity to defend but also may protect

     himself from any future prosecution for the same offending conduct. * * *

     Precise dates and times are not essential elements of offenses, and the

     failure to provide them is not fatal to the indictment. “Large time

     windows in the context of child abuse prosecutions are not in conflict

     with constitutional notice requirements.”

Lukacs, 188 Ohio App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, at ¶ 41-42, quoting

State v. Sellards, 17 Ohio St.3d 169, 170, 478 N.E.2d 781 (1985), and State v.

Morgan, 12th Dist. Brown Nos. CA2009-07-029 and CA2009-08-033, 2010-Ohio-

1720, ¶ 12.




                                             42
                       OHIO FIRST DISTRICT COURT OF APPEALS



          {¶125} “In many cases involving the sexual abuse of children, the victims are

simply unable to remember exact dates, especially where the crimes involve a

repeated course of conduct over an extended period of time.” State v. See, 1st Dist.

Hamilton Nos. C-190251 and C-190252, 2020-Ohio-2923, ¶ 17, quoting Rucker, 1st

Dist. Hamilton No. C-110082, 2012-Ohio-185, at ¶ 43.

          {¶126} Child-sex-abuse cases can involve broad time periods. See, e.g., See at

¶ 19 (one year); State v. Barnecut, 44 Ohio App.3d 149, 152, 542 N.E.2d 353 (5th

Dist.1988) (one year); State v. Mundy, 99 Ohio App.3d 275, 296, 650 N.E.2d 502

(2d Dist.1994) (one year to five years); State v. Adams, 2d Dist. Greene Nos. 2013

CA 61 and 2013 CA 62, 2014-Ohio-3432, ¶ 12 (four years, seven years, and eight

years).

          {¶127} Although the indictment in B423 initially contained particularly broad

time periods, the amendment on October 15, 2018, substantially narrowed the

timeframes alleged. The broadest time period on any single charge was the one-year

period alleged in count one. The four charges in B429 all involved the same one-year

period. In the state’s bill of particulars, it narrowed the time frame to approximately

seven months. Also, the charges in B429 all relate to sexual abuse that occurred

when A.S. was only six or seven years old.

          {¶128} Svoboda has failed to show that the indictments were so broad that he

was unable to effectively defend against the allegations. The eleventh assignment of

error is overruled.

                            Twelfth Assignment of Error

          {¶129} In his twelfth assignment of error, Svoboda argues that the trial court

erred by allowing the state to amend the timeframe alleged in count seven in B423.




                                               43
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶130} The original time period was January 1, 2008, to December 31, 2008.

The state amended it to August 1, 2011, to May 31, 2012.

       {¶131} Because the family moved frequently during A.S.’s childhood, the state

tied instances of abuse to the locations at which they occurred. The original time

period related to abuse that occurred while the family lived on Cardiff. The amended

time period related to abuse that occurred three years later while the family lived on

Forest Road.

       {¶132} Generally, we review a trial court’s decision to permit the amendment

of an indictment for an abuse of discretion. State v. Beach, 148 Ohio App.3d 181,

2002-Ohio-2759, 772 N.E.2d 677, ¶ 23 (1st Dist.). However, where a defendant does

not object to the amendment at the trial level, we review for plain error. State v.

Carter, 89 Ohio St.3d 593, 598, 734 N.E.2d 345 (2000).

       {¶133} A trial court “may at any time before, during, or after a trial amend the

indictment, information, complaint, or bill of particulars, in respect to any defect,

imperfection, or omission in form or substance, or of any variance with the evidence,

provided no change is made in the name or identity of the crime charged.” Crim.R.

7(D). If an amendment is made to the substance of the indictment or to cure a

variance between the indictment and the proof, “the defendant is entitled to a

discharge of the jury on the defendant’s motion, if a jury has been impaneled, and to

a reasonable continuance, unless it clearly appears from the whole proceedings that

the defendant has not been misled or prejudiced by the defect or variance in respect

to which the amendment is made * * *.” (Emphasis added.) Id.

       {¶134} The purpose of a grand jury indictment is to give notice to the accused:

“A criminal offense must be charged with reasonable certainty in the indictment so




                                             44
                     OHIO FIRST DISTRICT COURT OF APPEALS



as to apprise the defendant of that which he may expect to meet and be required to

answer; so that the court and jury may know what they are to try, and the court may

determine without unreasonable difficulty what evidence is admissible.”

State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d 26, ¶ 10, quoting

Horton v. State, 85 Ohio St. 13, 19, 96 N.E. 797 (1911).

       {¶135} In State v. Denkins, 1st Dist. Hamilton No. C-030518, 2004-Ohio-

1696, ¶ 25, the state was permitted to amend the time period to include dates one

year earlier than in the original indictment.        The court determined that the

amendment did not change the nature or identity of the charges, and the amendment

occurred a year before trial, giving the defendant ample time to prepare his defense

accordingly. Id. at ¶ 28-29.

       {¶136} The amendment did not change the identity of the charge or the nature

of the conduct alleged. The three-year difference between the original indictment

and the amended indictment is significant, especially considering how the

prosecution tied instances of abuse to the locations at which they occurred.

However, in the B423 indictment, the grand jury was presented with evidence of

multiple instances of abuse from 2010 to 2017. That put Svoboda on notice of the

conduct for which he was required to answer and greatly reduced the risk of him

being found guilty on the basis of facts not presented to the grand jury.

Furthermore, the amendment was made over a year prior to trial, which gave

Svoboda time to adjust his defense strategy accordingly.

       {¶137} The amendment to the indictment was not an obvious error that

affected the outcome on count seven. The twelfth assignment of error is overruled.




                                              45
                      OHIO FIRST DISTRICT COURT OF APPEALS



                        Fifteenth Assignment of Error

       {¶138} In his fifteenth assignment of error, Svoboda contends that his

sentence was contrary to law because the trial court failed to consider the purposes

and principles of felony sentencing in R.C. 2929.11 or the seriousness or recidivism

factors in 2929.12. Svoboda also claims that the record does not support consecutive

sentences, but he presents no argument on the matter.

       {¶139} A trial court is not required to make specific findings regarding the

principles and purposes of sentencing or the seriousness or recidivism factors. State

v. Jackson, 1st Dist. Hamilton Nos. C-180245 and C-180246, 2019-Ohio-3299, ¶ 10.

Indeed, where the record is silent, we presume the trial judge properly considered

R.C. 2929.11 and 2929.12, and it is the defendant’s burden to demonstrate otherwise.

Id. At the sentencing hearing, the court stated that it had considered the mitigating

and aggravating factors. Svoboda has failed to demonstrate that the court failed to

comply with R.C. 2929.11 or 2929.12.

       {¶140} Consecutive    sentences    are    reviewed     solely   under    R.C.

2953.08(G)(2)(a). State v. Marshall, 1st Dist. Hamilton Nos. C-190748 and C-

190758, 2021-Ohio-816, ¶ 48, citing State v. Gwynne, 158 Ohio St.3d 279, 2019-

Ohio-4761, 141 N.E.3d 169, ¶ 16. Therefore, we only consider whether the record

supports the sentencing court’s findings under R.C. 2929.14(C)(4). Marshall at ¶ 48.

       {¶141} The trial court made the required consecutive sentencing findings at

the sentencing hearing and in the sentencing entry. The fifteenth assignment of

error is overruled.




                                            46
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                      Conclusion

       {¶142} For the foregoing reasons, all fifteen assignments of error are

overruled, and the judgments of the trial court are affirmed.

                                                                     Judgments affirmed.



ZAYAS, P.J., and WINKLER, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                47